Citation Nr: 1017855	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-35 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 
1969, which included service in the Republic of Vietnam from 
November 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions mailed in November 2004 and 
April 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In June 2008 the Veteran testified via video-teleconference 
before the undersigned and submitted additional evidence with 
a waiver of RO review.

This matter came before the Board in September 2008 when the 
Board remanded to obtain more recent medical treatment 
reports.  That development has been sufficiently 
accomplished.  Regrettably, the appeal is being remanded 
again for the below stated reasons.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The issue of service connection for high blood pressure has 
been raised by the record in a January 2010 statement by the 
Veteran, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  




REMAND

A review of the record shows that the Veteran was last 
examined for diabetes mellitus in 2006.  In 2008 the Board 
remanded the matter to obtain additional VA treatment 
reports.  In compliance with the Board request numerous 
treatment reports were received.  However, the Veteran did 
not receive a VA examination to ascertain the current 
severity of his diabetes mellitus.  Given that the Veteran's 
last VA examination was conducted approximately four years 
prior, additional development in this regard is needed.  

It is also noted that the Veteran's October 2003 claim and 
statements submitted thereafter attribute his erectile 
dysfunction or impotence to his diabetes mellitus.  A review 
of the claims file reveals the diagnosis of erectile 
dysfunction in a urology consultation in October 2002, nearly 
two years after the Veteran's diagnosis of diabetes.  The 
October 2002 urology consultation only described the erectile 
dysfunction as "organic" and while the presence of his 
diabetes mellitus was noted, the physician gave no opinion 
regarding any relationship between the two disabilities.  

The Veteran was afforded VA examinations in April 2004 and 
June 2006, following which the examiners gave negative 
opinions regarding whether the erectile dysfunction was "due 
to" or caused by the Veteran's diabetes mellitus.  The 
examiner for the April 2004 VA examination, conducted without 
a review of the claims file though with a review of his VA 
treatment records, even gave the opinion that the Veteran's 
erectile dysfunction was "multifactoral" in origin, but not 
"due to" his diabetes.  Neither opinion considered whether 
the Veteran's diabetes aggravated the erectile dysfunction.   

Service connection on a secondary basis includes aggravation, 
and the contribution of the service-connected disorder to the 
nonservice-connected disorder does not need to be a 
contemporary "cause" for service connection to be 
warranted.  38 C.F.R. § 3.310.  As such, the Board concludes 
that a new VA examination, complete with new nexus opinion, 
is required.

It is well settled that service connection may be established 
on a secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2009) 
are fully complied with and satisfied.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his diabetes.  All necessary 
diagnostic tests should be conducted.  
The claims file should be available for 
review and the examiner should note that 
such review has occurred.  All findings 
should be set forth in detail to include 
whether the Veteran's diabetes mellitus 
requires the regulation to activities.

3.  Afford the Veteran an appropriate 
examination for his erectile dysfunction 
disability.  In conjunction with the 
examination, the claims folder, in 
particular this remand must be made 
available to the examiner for review of 
the case.  A notation to the effect that 
this record review took place must be 
included in the report.  All indicated 
tests and studies, to include X-rays and 
other diagnostic procedures deemed 
necessary, should be conducted.  The 
examiner should review the results of any 
testing prior to completing the report.

a.  With respect to the erectile 
dysfunction, the examiner should elicit 
from the Veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  The examiner should 
discuss the nature and extent of the 
erectile dysfunction disorder, and then 
address the following:

a.  Whether the service-connected 
diabetes mellitus, to include the 
medications prescribed for it, aggravates 
the erectile dysfunction disorder.  

b.  The Board notes that in a September 
2009 treatment report the Veteran was 
noted to have diabetic peripheral 
neuropathy. 

4.  Following the requested development, 
the AOJ should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in 
any manner, the AOJ must implement 
corrective action at once.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the service connection claim 
by evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefits sought on appeal remain 
denied, furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


